Exhibit 99.2 DEAL CUSIP NO. 47916QAA4 CREDIT AGREEMENT by and among JOHNSON OUTDOORS INC., JOHNSON OUTDOORS WATERCRAFT INC., JOHNSON OUTDOORS MARINE ELECTRONICS, INC., JOHNSON OUTDOORS GEAR LLC, JOHNSON OUTDOORS DIVING LLC, UNDER SEA INDUSTRIES, INC., and JETBOIL, INC., as Borrowers and THE GUARANTORS PARTY HERETO and THE LENDERS PARTY HERETO and PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent and PNC CAPITAL MARKETS LLC, as Sole Lead Arranger and Sole Bookrunner Dated as of September 16, 2013 TABLE OF CONTENTS
